Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for therejections under this section made in this Office action: A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in anapplication for patent published or deemed published under section 122(b), in which the patent orapplication, as the case may be, names another inventor and was effectively filed before the effectivefiling date of the claimed invention. 
Claims 1, 4, 9, 12, 14,17, 20, 23 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sharma (Pub. No. US 2018/0121222).
Claim 1, Sharma teaches “at least one machine readable medium comprising one or more instructions that, when executed by at least one processor, cause the at least one processor to:
determine a pre-execution performance test, wherein the pre-execution performance test is at least partially based on service level agreement requirements associated with a virtual network function ([0022] Iterative adjustments and testing may be performed in a manner designed to identify a resource configuration that performs better than other resource configurations for that VNF and/or a resource configuration that uses less resources than other configurations while still meeting one or more performance metrics, such as SLAs.); cause the pre-execution performance test to be executed on a platform before the  VNF is provisioned on the platform ([0027] In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and the first resource configuration. The data may be stored in the machine readable storage medium 130 or in a separate storage device. The stored data may be used when deploying the particular VNF. For example, after determining an infrastructure configuration and resource configuration for the load balancing VNF, a later deployment of the same load balancing VNF or another load balancing VNF may use the stored configurations associated with the load balancing VNF to deploy virtual machines that will implement the load balancing VNF.), wherein the platform is a dynamically allocated group of resources ([0045]);
analyze results of the pre-execution performance test ([0020] In some implementations, fractional factorial design may also be used to reduce the number of infrastructure configurations to test. Infrastructure options, in some implementations, are not binary, which may result in more than 2.sup.N different infrastructure configurations to test. In some implementations, iterative testing may be performed and evaluated using a particular framework, such as the Network Function Virtualization (NFV) Virtualization Impact on Throughput and Load (VITAL) framework.); and cause the VNF to be provisioned on the platform if the results of the pre-execution performance test satisfy a condition ([0045] In some implementations, the resource configuration may be determined by using the test data set to perform the VNF on a test virtual machine using the first infrastructure configuration and a default resource configuration, and then adjusting the default resource configuration based on results of the performance of the VNF. The default resource configuration may be adjusted by determining that the results of performing the virtual network function indicate that a particular hardware resource met a threshold measure of utilization and adjusting the particular hardware resource in response to the determination. By way of example, the data center VNF may be tested using the first infrastructure configuration and a default resource configuration. In a situation where the memory utilization exceeds a threshold measure of memory utilization, e.g., 80% utilization, the resource configuration may be adjusted by increasing the amount of virtual memory to be allocated to the virtual machine(s) performing the data center VNF. The thresholds may be predetermined, e.g., based on user input, historical performance, or included in the particular performance metrics.)”.
Claim 4, the combination teaches the claim, wherein Sharma teaches “the at least one machine readable medium of Claim 1, wherein the condition includes the platform complying with a service level agreement related to the process ([0022] Iterative adjustments and testing may be performed in a manner designed to identify a resource configuration that performs better than other resource configurations for that VNF and/or a resource configuration that uses less resources than other configurations while still meeting one or more performance metrics, such as SLAs.)”.
Claim 9, “an apparatus comprising: memory; a performance engine; and at least one processor, wherein the performance engine is configured to cause the at least one processor to: determine a pre-execution performance test, wherein the pre-execution performance test is at least partially based on service level agreement requirements for associated with virtual network function (VNF); cause the pre-execution performance test to be executed on a platform before the process VNF is  provisioned on the platform, wherein the platform is a dynamically allocated group of resources; analyze results of the pre-execution performance test; and cause the  VNF to be provisioned on the platform if the results of the pre-execution performance test satisfy a condition” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 12, “the apparatus of Claim 9, wherein the condition includes the platform complying with a service level agreement related to the VNF” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 14, “a method comprising: determining a pre-execution performance test, wherein the pre-execution performance test is at least partially based on service level agreement requirements is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “the method of Claim 14, wherein the condition includes the platform complying with a service level agreement related to the VNF” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 20, A system for pre-validation of a platform, the system comprising: memory; one or more processors; means for determining a pre-execution performance test, wherein the pre-execution performance test is at least partially based on requirements associated with a  virtual network function (VNF); means for causing the pre-execution performance test to be executed on a platform before the VNF is provisioned on the platform, wherein the platform is a dynamically allocated group of resources; means for analyzing results of the pre-execution performance test; and means for causing the VNF to be provisioned on the platform if the results of the pre-execution performance test satisfy a condition” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 23, “the system of Claim 20, wherein the condition includes the platform complying with a service level agreement related to the  VNF” is similar to claim 4 and therefore rejected with the same references and citations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Claims 2, 3. 7, 10, 11, 15, 16, 21, 22, 27  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Gaurav (Pub. No. US 2018/0004567) 
Claim 2, Sharma may not explicitly teach the limitation.
Gaurav teaches “the at least one machine readable medium of Claim 1, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to: cause the pre-execution performance test to be executed on each of a plurality of platforms; and assign a rating to each of the plurality of platforms, wherein the rating for each platform is based on the results of the pre-execution performance test being executed on the plurality of platforms ([0043] The example score generator 210 of FIG. 2 retrieves configuration information from the example configuration datastore 208 and, using the configuration information, compares the configuration information to the characteristics of the workload 140, 141 and the characteristics of the virtualization platforms 107-109 to determine scores for the virtualization platforms 107-109 for executing the workload 140, 141. The example score generator 210 receives an identification of one(s) of the virtualization platforms 107-109 that are capable of executing the workload 140, 141. The score generator 210 of the illustrated example determines a score for each of the virtualization platforms 107-109 that are capable of executing the workload 140, 141 according to the feasibility analyzer 206 (i.e. in accordance with Novikov). Thus, the example score generator 210 does not expend computing resources generating scores for ones of the virtualization platforms 107-109 that are not capable of executing the workload 140, 141. An example process for determining a score is described in conjunction with FIGS. 6 and 7.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gaurav with the teachings of Sharma in order to provide a system that teaches explicitly ranking of the tests. The motivation for applying Gaurav teaching with Sharma teaching is to provide a system that allows for scoring of results. Sharma, Gaurav  are analogous art directed towards virtual environments. Together Sharma, Gaurav  teach every limitation of the 
Claim 3, the combination teaches the claim, wherein Sharma teaches “the at least one machine readable medium of Claim 2, wherein the one or more instructions, when executed by the at least one processor, further cause the at least one processor to: determine a platform with a highest rating; and cause the process to be executed on the platform with the highest rating ([0045] In some implementations, the resource configuration may be determined by using the test data set to perform the VNF on a test virtual machine using the first infrastructure configuration and a default resource configuration, and then adjusting the default resource configuration based on results of the performance of the VNF. The default resource configuration may be adjusted by determining that the results of performing the virtual network function indicate that a particular hardware resource met a threshold measure of utilization and adjusting the particular hardware resource in response to the determination. By way of example, the data center VNF may be tested using the first infrastructure configuration and a default resource configuration. In a situation where the memory utilization exceeds a threshold measure of memory utilization, e.g., 80% utilization, the resource configuration may be adjusted by increasing the amount of virtual memory to be allocated to the virtual machine(s) performing the data center VNF. The thresholds may be predetermined, e.g., based on user input, historical performance, or included in the particular performance metrics.)”.
Rational to claim 2 is applied here.
Claim 7, the combination teaches the claim, wherein Gaurav teaches “the at least one machine readable medium of Claim 1, wherein the results of the pre-execution performance test are analyzed to create a pre-execution performance test results table ([0063] After analyzing the characteristics of the workload 140, 141 and the characteristics of the virtualization platforms 107-109, the example score generator 210 determines a score for each of the virtualization platforms 107-109 (block 608). For example, the score generator 210 may translate ranking information into numerical scores. According to the illustrated example, the score is associated with a combination of the workload and the virtualization platform. Thus, if two workloads are analyzed against three platforms, a first set of scores will be generated for the first workload (e.g., one score for each platform) and the greatest score may be selected and a second set of scores (e.g., one score for each platform) will be generated for the second workload and the greatest score among the second set of scores may be selected. [0077] memory)”.
Rational to claim 2 is applied here.
Claim 10, “the apparatus of Claim 9, wherein the performance engine is further configured to cause the at least one processor to: cause the pre-execution performance test to be executed on each of a plurality of platforms; and assign a rating to each of the plurality of platforms, wherein the rating for each platform is based on the results of the pre-execution performance test being executed on the plurality of platforms” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 11, “the apparatus of Claim 10, wherein the performance engine is further configured to cause the at least one processor to: determine a platform with a highest rating; and cause the VNF to be provisioned on the platform with the highest rating” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 15, “the method of Claim 14, further comprising: causing the pre-execution performance test to be executed on a plurality of platforms; and assigning a rating to each of the plurality of platforms, wherein the rating for each platform is based on the results of the pre-execution performance test being executed on the plurality of platforms” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 16, “the method of Claim 15, further comprising: determining a platform with a highest rating; and causing the VNF to be provisioned on the platform with the highest rating” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 21, “the system of Claim 20, further comprising: means for causing the pre-execution performance test to be executed on a plurality of platforms; and means for assigning a rating to each of the plurality of platforms, wherein the rating is based on the results of the pre-execution is similar to claim 2 and therefore rejected with the same references and citations.
Claim 22, “the system of Claim 21, further comprising: means for determining a platform with a highest rating; and means for causing the  VNF to be provisioned on the platform with the highest rating” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 27, the combination teaches the claim, wherein Gaurav teaches “the apparatus of Claim 9, wherein the results of the pre-execution performance test are analyzed to create a pre-execution performance test results table (0041] The example configuration datastore 208 of FIG. 2 stores configuration information for use in selecting one of the virtualization platforms 107-109 for deploying and/or transitioning the workload 140, 141. The example configuration datastore 208 stores file containing a first set of rules for determining which of the virtualization platforms 107-109 are capable of executing the workload 140, 141 and a second set of rules for scoring the virtualization platforms 107-109 for execution of the workload 140, 141. Alternatively, a single set of rules may be stored and/or additional sets of rules or other configuration information may be stored.)”.
Rational to claim 2 is applied here.
Claim 6, 18, 25, 26, 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bennett (Pub. No. US 2007/0157198)
Claim 6, the combination may not explicitly teach the claim.
Bennett teaches “the at least one machine readable medium of Claim 1, wherein a plurality of devices in the platform are virtual machines ([Fig. 1] child VMs 170, 180)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bennett with the teachings of Sharma in order to provide a system that teaches additional VMs as part of the platform. The motivation for applying Bennett teaching with Sharma teaching is to provide a system that allows for child VMs under additional management. Sharma, Bennett are analogous art directed towards virtual environments. Together Sharma, Bennett teach every limitation of the claimed invention. Since the teachings were analogous art known at the 
Claim 18, “the method of Claim 14, wherein a plurality of devices in the platform are virtual machines” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 25, “the system of Claim 20, wherein a plurality of devices in the platform are virtual machines” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 26, “the method of Claim 9, wherein a plurality of devices in the platform are virtual machines” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 28, “the method of Claim 14, wherein a plurality of devices in the platform are virtual machines” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Novikov
Claim 8, Sharma may not explicitly teach the limitations.
Novikov teaches “the at least one machine readable medium of Claim 1, wherein the pre-execution performance test is executed on the platform while other processes are also executing and dynamically consuming resources on the platform ([0019] One technical solution is to use a load generator that can generate a synthetic application emulating the load of the application or VM it is desired to migrate (collectively referred to as application or application to be migrated) to a target host computer, execute the synthetic application by the target and make sure the target can handle the load. In order to avoid impacting the applications that are already executed by the target, the load generator may start with emulating a lower load, and gradually increase the load until a workload representative of the application/VM is reached, or until the synthetic application or any of the existing applications is affected by the load. Alternatively, by observing, for example, the behavior or the idle time of the synthetic load, it may be determined that any of the other applications is about to be affected before this actually happens, such that it may be further determined that migrating the full load is impossible. Once the full load of the application or VM to be migrated is reached, and no application or VM is affected, the application or VM can be migrated to the host. [0053] Storage device 312 may comprise a resource sufficiency determination component 328 for determining whether the target host is able to execute all pre-existing applications, as well as the synthetic application imitating the load of the application to be migrated. Resource sufficiency can be determined as detailed above, by: evaluating the performance of the pre-existing applications executed by the target host; the percentage of the time at which the target host is in idle state or the ratio between this percentage and the percentage prior to executing the synthetic load; by monitoring tools that assess the utilization of the target host, or any combination thereof.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Novikov with the teachings of Sharma in order to provide a system that teaches explicitly other executing operations. The motivation for applying Novikov teaching with Sharma teaching is to provide a system that allows for parallel processing. Sharma, Novikov are analogous art directed towards virtual environments. Together Sharma, Novikov teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Novikov with the teachings of Sharma by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199